Citation Nr: 0419227	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-32 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a diffuse degenerative spondylosis of the thoracic spine 
with minimal compression deformities of the mid thoracic 
vertebral bodies disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from April 1954 to February 
1956.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for a thoracic spine disability.  The RO assigned 
a 10 percent evaluation for the disability, effective from 
December 7, 1998.  The veteran disagrees with that assigned 
rating.


FINDING OF FACT

The veteran has diffuse degenerative spondylosis of the 
thoracic spine with minimal compression deformities of the 
mid thoracic vertebral bodies that is manifested by pain, 
weakness, fatigability, and limited range of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
diffuse degenerative spondylosis of the thoracic spine with 
minimal compression deformities of the mid-thoracic vertebral 
bodies, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291 (as in 
effect prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (as 
in effect prior to and from September 26, 2003); 68 Fed. Reg. 
51454-51458 (August 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5242).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

Notice

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC   8-2003.  The issue on 
appeal stems from a notice of disagreement in response to 
notice of the grant of service connection for a thoracic 
spine disability, for which VCAA notice had been issued in 
June 2003.  As such, section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised increased initial rating issue.



Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

The claims file contains a June 1954 article from a Sharon 
Springs, KS newspaper that details an automobile accident in 
which the veteran was involved.  According to the article, 
the veteran, who was on an end of basic furlough, was injured 
when the car in which he was a rear seat passenger, collided 
with a truck.   

On the veteran's July 1956 report of medical examination, 
conducted in conjunction with the veteran's separation 
examination, the examiner noted that the veteran's 
musculoskeletal system was normal.

In a private medical record dated in February 1995, a 
physician indicated that the veteran came to his office in 
August 1994 and complained of mid-thoracic pain to the right 
mid rib area.  The examiner reported that anteroposterior 
(AP) and lateral full spine x-rays revealed the following:  
an old partial compression fracture of the C-5 vertebra, 
which had no significant clinical symptoms; a compression 
fracture of T-7 vertebra with roughened epiphyseal plates at 
T-7 and T-8 and osteophyte formation anterior between T-7 and 
T-8; osteophyte formation anterior to T-10 and T-11; and the 
L-5 vertebra has moved slightly forward and is listed as a 
base posterior for chiropractic consideration.  He also noted 
that there was some deterioration of the tunicae processes of 
the cervical area, that there was osteophyte formation 
laterally to the right side of the T-5, 6, 7, 8, and 9th 
vertebra, and that there was left lateral osteophyte 
formation between L-2, 3, and 4.  The examiner commented that 
the area of complaint ended up being T-4 thoracic which had 
improved after one adjustment and that it was his impression 
that the veteran had let the upper thoracic pain go too long 
without getting it taken care of.  He also remarked that the 
veteran was in good condition after being adjusted a second 
time and had not returned for follow-up care.

In a private medical record dated in February 1995, it was 
reported the veteran complained of experiencing intermittent 
back and rib pain and difficulty since 1981.  An examination 
of the veteran's spine revealed that he had prominence and 
tenderness in the mid-thoracic spine, between the scapula.  
The examiner also reported that the veteran was able to bend 
down and that his fingertips were about one inch from his 
toes, his spinal flexion was 87 degrees, right lateral 
bending was 22 degrees, left lateral bending was 25 degrees, 
and extension was 18 degrees.  The examiner indicated that 
the veteran's rib cage was normal, with no pain or 
tenderness.  The examiner's impression of the veteran's 
condition was that the veteran had pain at the mid-thoracic 
area, probably secondary to osteoarthritic changes or an old 
compression fracture, but as no x-rays had been done, it was 
not clear.  He further noted that the veteran did not appear 
to be in any pain, did not have any problem sitting, standing 
or lying down, and that he could not find any orthopedic 
reason for his problem.

The veteran submitted to a VA spine examination in July 1995.  
He reported a history of being involved in a rather severe 
car accident in southeastern Kansas while coming home on 
leave in 1954.  The veteran stated that he had been seated in 
the back of the car, was thrown forward injuring his back, 
spent 10-14 days in the hospital, and has had frequent 
chiropractic adjustments since the time of the accident to 
alleviate the pain.  At the time of examination, the veteran 
complained of progressive mid-back pain, which was 
exacerbated by prolonged sitting or lying down.  The examiner 
reported that the veteran was able to forward flex to 
approximately 75 degrees, his backward extension was 25 
degrees, his left lateral flexion and right lateral flexion 
were approximately 35 degrees, and that his rotation to the 
left and right was approximately 35 degrees.  The examiner 
also commented that there did not appear to be any 
significant objective evidence of pain on motion and that 
deep tendon reflexes to the lower extremities were intact.  
His diagnosis of the veteran's condition was, "by patient 
history, trauma to the thoracic spine with degenerative joint 
disease."  X-rays taken in conjunction with the examination 
showed diffuse degenerative changes of the thoracic spine 
with prominent osteophyte formations and mild secondary 
dextroscoliotic curvature, minimal anterior compression 
deformities of mid-thoracic vertebral bodies, and no acute 
lesions or paravertebral soft tissue swelling.  The 
radiologist's impression of the veteran's spine was diffuse 
degenerative spondylosis of the thoracic spine and minimal 
anterior compression deformities of the mid-thoracic 
vertebral bodies.  

In a medical record dated in June 1999, a private physician, 
after reviewing the veteran's August 1994 x-rays, opined that 
a traumatic-type injury had permeated the veteran's entire 
spine.  The examiner reported that a review of the lateral x-
rays revealed the following: an old cervical vertebra 
fracture of the lower epiphyseal plate of C-4 due to trauma, 
an old fracture of the front half of the body of C-5 due to 
trauma, loss of the normal lordotic cervical curvature due to 
trauma, a possible compression fracture or roughened 
epiphyseal plates at D-7, 8, 9, and 10, fracture of the pars 
interarticularis of L-5  (commonly called spondylolisthesis) 
showing abnormal forward progress of the body of L-5, and 
anterior calcium deposits in the anterior ligament of D-11.  
He reported that a review of the AP x-rays revealed the 
following: calcification of left lateral ligaments of L-2, 3, 
4 and D-5, 6, 7, 8 and 9, and right rotation of the lumbars, 
dorsals and cervicals.  He commented that the old fracture in 
the C-4 and C-5 area and loss of the normal forward curve of 
the neck showed an impact type trauma which was well related 
to auto-truck collisions.  He further indicated that the loss 
of incinate height in the cervical spine area, bilateral hip 
(ilium) rotation, and rotation of the entire spine to the 
right were also good indicators of trauma to the spine. The 
examiner also stated that he would expect the veteran to 
experience increased traumatic arthritis especially 
noticeable in the neck vertebra joint area as well as other 
parts of the spine and loss of motion in all three spinal 
areas.  He further opined that loss of spinal function would 
normally follow an accident of this type.

A physician in a September 2002 private medical opinion 
reported that the veteran showed signs of disability due to 
loss of considerable normal range of motion in the thoracic 
spine and thoracic pain.  

The veteran submitted to a VA spine examination in July 2003.  
The examiner noted that the veteran complained of daily pain, 
stiffness, and weakness in his mid back and that flare-ups 
occurred with sitting or driving or cold weather and can last 
for a few days.  A physical examination of the veteran's 
spine revealed the following:  forward flexion was 0 to 85 
degrees, posterior extension was 0 to 15 degrees with 
difficulty, lateral flexion was from 0 to 20 degrees in both 
directions with moderate difficulty, and lateral rotation was 
from 0 to 20 degrees in both directions with mild difficulty.  
The examiner noted that the musculature of the veteran's back 
seemed strong, that he had no postural abnormalities or any 
fixed deformities, and that he appeared to ambulate without 
difficulty.  The examiner commented that the veteran 
experienced pain on forward flexion, which appeared to worsen 
when he reached 45 and 75 degrees, and then he had to stop 
because of pain each time.  He also indicated that the 
veteran exhibited moderate pain, mild weakness, and mild 
fatigability, but no incoordination while doing so.  The 
examiner diagnosed the veteran with continuing, mechanical 
mid-back strain and diffuse degenerative spondylosis of the 
thoracic spine with minimal compression deformities of the 
mid thoracic vertebral bodies.  X-rays taken in conjunction 
with the examination revealed that there was diffuse 
idiopathic skeletal hyperostosis of the upper thoracic spine 
and severe degenerative changes, including of the thoracic 
spine.

Criteria

General Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4 (2003).  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002) ; 38 C.F.R. § 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a bilateral hearing 
loss disability, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2003).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  

With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2003).

By regulatory amendment, which became effective from 
September 26, 2003, substantive changes were made to the 
schedular criteria for evaluating the spine, previously set 
forth at 38 C.F.R. § 4.71a.  The revised regulations 
pertaining to the evaluative criteria for the spine are 38 
C.F.R. § 4.71a (2003).  See Amendment to Part 4, Schedule for 
Rating Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 
2003)(to be codified at 38 C.F.R. § 4.71a).

As a general matter, when the law or regulations change 
during the pendency of an appeal, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  As the veteran filed the original claim on which 
this appeal is based prior to September 26, 2003, his claim 
must be evaluated under both the former and the revised 
criteria.  However, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

Therefore, the Board must evaluate the veteran's claim for an 
increased rating from September 26, 2003, under both the 
former and the current regulations for the spine in the VA 
Rating Schedule in order to ascertain which version is more 
favorable to his claim.  

The Old Spine Regulations

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), a 60 
percent evaluation is contemplated for residuals of vertebral 
fractures without cord involvement, but with abnormal 
mobility requiring the use of a neck brace (jury mast).  A 
100 percent evaluation is contemplated where there is cord 
involvement, where the claimant is bedridden, or where long 
leg braces are required.  In addition, special monthly 
compensation is to be considered where lesser involvements 
including limited motion or nerve paralysis are present.  

Diagnostic Code 5285 also provides that in other cases, the 
disability is to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine provides a noncompensable rating if the 
limitation is slight, a 10 percent rating if the limitation 
is moderate, and a 10 percent rating if the limitation is 
severe. 38 C.F.R. § 4.71a (2003).

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2003).  

The Revised Spine Regulations

Under the new schedule for rating spine disabilities, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness, not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height. 
A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Amendment to Part 4, 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454-51458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5242).

Note (2) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Analysis

In this case, the Board finds that, under the old 
regulations, a higher evaluation is not warranted for the 
veteran's diffuse degenerative spondylosis of the thoracic 
spine with minimal compression deformities of the mid-
thoracic vertebral bodies disability.  Under the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003) the 
maximum rating for limitation of motion of the dorsal spine 
is 10 percent, and such is assigned when limitation is 
moderate or severe.  The Board finds that although the July 
2003 VA spine examination reveals that the veteran had some 
functional loss due to pain, weakness and fatigability, a 
higher evaluation cannot be awarded as pain, weakness and 
fatigability cannot be the basis for an award under a 
diagnostic code in excess of the maximum schedular evaluation 
under the code.  Spencer v. West, 13 Vet.App. 376 (2000).  
Thus, because the veteran has already been awarded the 
maximum award under 38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2003), the effects of pain, weakness and fatigability would 
not support a higher rating.  The Board notes that a rating 
of 20 percent may be assigned if there is favorable ankylosis 
of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2003).  However, the medical evidence does not indicate that 
the veteran's dorsal spine is ankylosed (i.e., fixed in one 
position), and thus a higher rating under this code is not in 
order.  However, the Board notes that the veteran is 
additionally entitled to an added 10 evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) because a private 
medical record dated in February 1995 noted that the veteran 
has compression "fracture" deformity of T-7 vertebra.  
Thus, the Board finds that, under the old spine regulations, 
the evidence supports a 20 percent evaluation.

The Board finds that, under the revised regulations, a 20 
percent evaluation is also warranted for the veteran's 
diffuse degenerative spondylosis of the thoracic spine with 
minimal compression deformities of the mid thoracic vertebral 
bodies, effective from September 26, 2003.  The Board finds 
that the veteran's forward flexion of 85 degrees, on VA 
examination in July 2003, corresponds to a 10 percent 
evaluation, as well as his combined range of motion which 
totals 180 degrees.  As noted above, compression fracture 
deformity of the T-7 vertebra has been clinically 
established.  As such, the veteran remains entitled to an 
added 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5285.  The Board notes that at this time, the veteran's 
current disability does not warrant an evaluation greater 
than 20 percent as it does not nearly approximate the 
criteria required under DC 5235, 5242 for the next highest 
evaluation.  In this regard, the Board notes that the medical 
evidence of record establishes that the veteran suffers 
functional loss due to pain, weakness, and fatigability 
because of his diffuse degenerative spondylosis of the 
thoracic spine with minimal compression deformities of the 
mid thoracic vertebral bodies disability.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and Deluca, the Board finds that there has 
been no demonstration that the functional impairment 
approximates combined thoracolumbar range of motion less than 
120 degrees, or forward flexion less than 60 degrees, so as 
to warrant the next higher evaluation under DC 5235 or 5242.  
Hence, with resolution of doubt in the veteran's favor, the 
Board finds that competent evidence of record supports a 
finding for an increased initial evaluation, from 10 percent 
disabling to 20 percent disabling, for diffuse degenerative 
spondylosis of the thoracic spine with minimal compression 
deformities of the mid thoracic vertebral bodies.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2003).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diffuse degenerative spondylosis of the thoracic spine 
with minimal compression deformities of the mid thoracic 
vertebral bodies, from December 7, 1998, is granted, subject 
to the applicable law and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



